Order, Family Court, New York County (Helen C. Sturm, J.), entered on or about January 28, 2005, which denied without prejudice petitioner’s motion for a blood test to determine whether he is the biological father of the parties’ child, unanimously affirmed, without costs.
Petitioner conceded the issue of paternity, explicitly and implicitly (see Matter of Montelone v Antia, 60 AD2d 603 [1977]), and the evidence of the child’s understanding of his paternity is uncontroverted. Therefore, petitioner was estopped from denying his paternity (see Matter of Diana E. v Angel M., 20 AD3d 370 [2005]). Concur—Mazzarelli, J.P., Friedman, Sullivan, Williams and Gonzalez, JJ.